Citation Nr: 0733842	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  07-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss and tinnitus.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  Subsequently thereafter, 
the veteran submitted additional evidence to the RO in August 
2007.  The Board finds that the veteran has waived initial RO 
consideration of the new evidence submitted in conjunction 
with his pending claims.  38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.  

3.  Competent evidence of a nexus between the post service 
diagnosis of tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   

The veteran asserts during the July 2007 hearing that 
exposure to jet engine noise during service caused him to 
develop bilateral hearing loss and tinnitus.  He explained 
during the hearing that as a hydraulic mechanic, he was 
constantly subjected to engine noise while working on the 
flight line.  The veteran added that after service, his jobs 
included working at a dealership, an airline company, and the 
police department for approximately twenty years.  The 
veteran explained that he always used ear protection while 
performing his duties at the police department and believes 
that working on the flight line during service exposed him to 
significant acoustic trauma.  Service records reveal that the 
veteran's military occupational specialty (MOS) was hydraulic 
mechanic.  The veteran contends that his bilateral hearing 
loss and tinnitus are direct results of the activities he 
took part in during his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.  The veteran is competent to allege that he 
experienced hearing difficulties and noticed ringing in the 
ears while in service; however, the separation examination is 
silent for such complaints of bilateral hearing loss and 
tinnitus.  Clinical evaluation of the ears at that time was 
normal, and the veteran's hearing was 15/15 in both ears for 
whispered voice and spoken voice.  Bilateral hearing loss and 
tinnitus were not noted in service.

The Board also notes that the veteran has submitted a March 
1973 medical examination report for employment purposes and 
results from a private audiological evaluation conducted in 
March 2005.  While the Board acknowledges the hearing tests 
performed, there is no statement provided as to whether the 
veteran's bilateral hearing loss or tinnitus is attributable 
to his active military service, or indicating that his 
hearing loss became manifest to a compensable degree within a 
year after service.  

Based upon the evidence in the claims file, the first time 
the veteran's bilateral hearing loss and tinnitus are shown 
is in the March 2005 audiological evaluation report and the 
April 2006 VA examination report, which is many years 
following the veteran's discharge from service.  The Board 
acknowledges that the veteran has contended, in essence, that 
his hearing loss and tinnitus have existed since his military 
service.  The veteran is also competent to state that he was 
exposed to acoustic trauma as a hydraulic mechanic on the 
flight line.  Additionally, the Board, is of course, aware of 
the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology; however, there 
is no objective medical evidence of record of bilateral 
hearing loss and tinnitus being caused by inservice noise 
exposure during service or immediately thereafter.  In this 
regard the Board also notes that the absence of evidence in 
support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 
2002) (holding that negative evidence means that "which 
tends to disprove the existence of an alleged fact").  
Moreover, in Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), 
the Court held that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Id. at 1333.  Given the 
service medical records, the absence of complaint or 
treatment until many years after service, and the absence of 
any medical evidence showing continuity of symptomatology, 
the Board finds that the evidence weighs against the 
veteran's claims.  See Voerth v. West, 13 Vet. App. 117, 120-
21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disabilities and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  

In April 2006, the veteran was afforded a VA examination for 
his bilateral hearing loss and tinnitus.  During the 
examination, the veteran indicated that his hearing loss 
began during his military service due to noise exposure and 
worsened approximately three to five years ago.  The veteran 
explained that he has had tinnitus for less than ten years 
with no particular circumstance of onset.  He reported 
occupational noise exposure while performing his duties as an 
aircraft mechanic and police officer, but admitted to using 
hearing protection and denied recreational noise exposure.  
Audiological evaluation results revealed normal to 
moderately-severe sensorineural hearing loss in the right 
ear, with mild to moderately-severe sensorineural hearing 
loss in the left ear.  The examiner opined that the veteran's 
hearing loss and tinnitus "are not caused by or a result of 
military noise exposure."  She explained that given the time 
of onset of the veteran's bilateral hearing loss and tinnitus 
per the veteran's actual report, his tinnitus and bilateral 
hearing loss are not caused by military noise exposure.  

The Board notes that during the July 2007 hearing, the 
veteran's representative asserted that the veteran's whisper 
test performed prior to discharge is not a reliable source to 
indicate hearing loss, which the veteran had during his 
active service.  A whisper test does not provide frequency or 
ear specific information and therefore, does not rule out or 
confirm high frequency hearing loss.  Nonetheless, the 
results do not indicate that the veteran had any hearing loss 
upon discharge from service, and there is no competent 
medical evidence to balance the April 2006 VA medical 
opinion.

The Board is also aware of the veteran's contentions that his 
bilateral hearing loss and tinnitus are somehow etiologically 
related to service.  However, competent medical evidence is 
required in order to grant service connection for these 
claims.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board finds that the veteran's claims for service 
connection for bilateral hearing loss and tinnitus cannot be 
granted because there is no evidence of hearing loss or 
tinnitus at the time he separated from service, no evidence 
of manifestations of sensorineural hearing loss to a 
compensable degree within one year following his discharge 
from service, no evidence of continuity of symptomatology of 
hearing loss and tinnitus from the time he separated from 
service until the first objective showing of hearing loss and 
tinnitus in 2006, and no competent evidence of a nexus 
between bilateral hearing loss and tinnitus to his active 
military service.  

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for bilateral hearing loss and tinnitus 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

II.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2005 letter sent to the veteran.  In 
the January 2005 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a May 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  A 
supplemental statement of the case was also issued to him in 
December 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records and private treatment records from March 1973 to 
March 2005.  The veteran was also provided an examination in 
connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


